Citation Nr: 1602562	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  13-27 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in which the RO denied entitlement to service connection for diabetes mellitus; blepharitis with dry eye syndrome nuclear sclerotic cataract, bilateral eyes (claimed as a bilateral eye condition); and a respiratory condition.  

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Lincoln, Nebraska RO in March 2014.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In August 2015, the Board remanded this issue for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDING OF FACT

The preponderance of the evidence is against a finding that an eye disability is related to service.


CONCLUSION OF LAW

An eye disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a September 2012 letter, prior to the date of the issuance of the appealed February 2013 rating decision.  The September 2012 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, VA treatment records and the reports of a December 2012 VA examination.  Per the August 2015 Board remand instructions, the Veteran also underwent a VA examination in October 2015.  The December 2012 and October 2015 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the December 2012 and October 2015 VA examinations are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In light of the above, the Board also finds that the RO substantially complied with the August 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf, to include the Veteran's March 2014 hearing testimony.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter.  The Veterans Law Judge inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The Veteran has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service-connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran contends that his eye disability was the result of an in-service injury that occurred when he was welding.  He testified that his eyes began burning while in service due to a thermal crack in the shield that was designed to protect his eyes.

Service treatment records show that the Veteran received treatment in January 1965 for burning in both of his eyes.  The Veteran's August 1966 separation examination was negative for complaints or treatments related to his eyes.  In addition, the clinical evaluation for his eyes was normal.

The Veteran underwent a VA examination in December 2012.  The Veteran gave a history of a welding related injury while in the Navy after which he experienced decreased vision for 2 days and then slowly it returned to baseline.  The examiner noted that the Veteran had presbyopia which was age related and not related to diabetes.  He also had diabetes mellitus without diabetic retinopathy as well as blepharitis which was not related to diabetes.  He also had dry eye syndrome and nuclear sclerotic cataracts which was age-related.  

In a February 2013 addendum opinion, the December 2012 VA examiner indicated that the Veteran demonstrated no ocular sequela of his prior flash burn in 1965.  There was no corneal scarring, no maculopathy, no conjunctival scarring and no eyelid scarring was evident on the December 2012 VA examination.  The Veteran reported that his vision returned to baseline approximately 2 days after the initial flash burn without other noted ocular sequela or discomfort.  The mild dry eye syndrome and concurrent blepharitis were more likely related to dysfunction of meibomian glands along the eyelids seen in up to 30 to 40 percent of patients over the age of 50 age-related decreased in basal tear secretions.

A private physician in September 2013 provided diagnoses of mild blepharitis, dry eyes and minimal nuclear sclerosis.

Per the August 2015 Board remand instructions, the Veteran underwent a VA examination in October 2015.  The examiner opined that it was less likely than not that the Veteran's eye condition was incurred in or caused by the claimed in-service injury, event or illness.  The examiner indicated that the Veteran's presbyopia was age-related loss of accommodation and was inevitable in all individuals and was not related to any other cause other than age.  It was also noted that nuclear sclerotic cataracts were diagnosed and estimated to be at the level appropriate for the Veteran's age.  This was an age related condition.  There was no event seen in the records that would cause nuclear sclerotic cataracts.  The Veteran's blepharitis was an inflammation of the eyelids that can cause buildup of debris on the eyelashes.  It was caused by the plugging of oil glands of the eyelashes.  This could also lead to problems with dry eye as well as chalazions.  This was a very common condition.  There was no evidence in the records that was present during service.  The Veteran's only event with his eyes was a welding flash burn which he reported.  This was not known to cause blepharitis.  Blepharitis was associated with certain types of skin and was otherwise as common as 40 percent of the population.  He was also seen to have dry eye which was thought to be associated with his blepharitis.  No evidence of dry eye was seen during service in the records.  There was no evidence in the records of events that should cause or aggravate dry eye.  There was also no evidence of any damage from a flash burn that was seen on the examination.  In particular, there was no scarring of the conjunctiva or cornea which was the part of the eye that could be affected.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for an eye disability is not warranted.

The Board initially notes that the Veteran has been diagnosed with presbyopia, blepharitis, dry eye syndrome and nuclear sclerotic cataracts.  As a result, it is undisputed that since his separation from service, the Veteran has been diagnosed with an eye disability.  Accordingly, as there is a current eye disability, the first element of service connection is satisfied.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his or her military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Turning to in-service injury, the Board notes that the Veteran's service treatment records demonstrate that the Veteran received treatment in January 1965 for burning in both of his eyes.  Despite these complaints, the service treatment records, however, were negative for any or diagnoses of any chronic eye disabilities.  The record reflects that his eye complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  The Veteran's August 1966 separation examination does not document any continued complaints, treatment, or diagnosis of an eye disability as the clinical evaluation was normal.

The Board finds that the weight of the evidence is against a finding that the Veteran's current eye disability is etiologically related to the Veteran's military service as there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current eye disability and the Veteran's service.  

In fact, the only medical opinion of record weighs against the claim as the October 2015 VA examiner determined that it was less likely than not that the Veteran's eye condition was incurred in or caused by the claimed in-service injury, event or illness.  The Board affords the October 2015 VA examiner's negative nexus opinion, supported by a well detailed rationale and medical knowledge, great probative weight.  

None of the competent medical evidence currently of record refutes this conclusion, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

The Board finds that the competent evidence of record, while showing a currently diagnosed eye disability, does not demonstrate that the Veteran's current eye disability is related to active military service as the most probative opinion is against a finding of a relationship between a claimed eye disability and service.  As a result, the Board finds that service connection is not warranted.  

The Board has considered the positive lay statements provided by the Veteran and his wife.  The Veteran's wife is competent to report that she has observed symptoms of the Veteran's eye disability and the Board acknowledges the lay assertions that the Veteran's eye disability was caused by his military service.  Certainly, the Veteran and his wife can attest to factual matters of which they have first-hand knowledge, such as subjective complaints of dry eyes, and other observable problems such as excessive blinking and use of eye drops, and the assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Moreover, this history was considered by the VA examiner that proffered the October 2015 opinion. 

However, neither the Veteran nor his wife are competent to render an opinion as to the cause or etiology of any current eye disability because it is not shown that either has the requisite medical knowledge or training to provide an opinion on such a complex medical issue.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Thus, the Board ultimately places far more probative weight on the opinion of the October 2015 VA examiner, medical professional, who considered the Veteran's lay reports as to his eye problems.  Additionally, the physician based the opinion on a review the service treatment records, post-service medical records, and the results of diagnostic tests, and relied on medical principles in reaching the conclusion that it was less likely than not that the current eye disability was caused by or related to the Veteran's service.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465   (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

Thus, the Veteran, his wife and his representative's assertions that there is a relationship between his claimed eye disability and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

Entitlement to service connection for an eye disability is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


